OPINION — AG — ** COMMISSIONERS OF THE LAND OFFICE — CONTRACTS FOR THE SALE OF LAND ** IN CONSIDERATION OF THE LONG ADMINISTRATIVE PRACTICE OF THE COMMISSIONERS OF THE LAND OFFICE IN RELATION TO CONTRACTS FOR THE SALE OF SAND AND GRAVEL IN NAVIGABLE STREAMS OF THE STATE AND THE DEPOSIT OF INCOME DERIVED THEREFROM IN THE PERMANENT COMMON SCHOOL FUND OF THE STATE, WHICH PRACTICE HAS APPARENTLY BEEN ACQUIESCED IN BY THE LEGISLATURE AND TREATED AS VALID BY THE STATE SUPREME COURT AND THIS OFFICE, AS FORESAID, THE AG IS OF THE OPINION THAT THE COMMISSIONERS OF THE LAND OFFICE WILL BE JUSTIFIED IN CONTINUING THIS PRACTICE, THAT IS, UNLESS AND UNTIL THE COURTS HOLD TO THE CONTRARY. (RIVER, STEAMS, BEDS, FUNDS, PROPERTY, INCOME, GRAVEL) CITE: ARTICLE XI, SECTION 3, 64 O.S. 290 [64-290], ARTICLE VI, SECTION 32 (FRED HANSEN)